Dissenting opinion by Mr. Justice Chytraus. I am in perfect accord with my brethren of the court in the view that the judgment of the trial court cannot be sustained as a judgment in assumpsit, upon the ground that the Bock Island Bailway Company undertook and promised with Edgerton, the defendant in error, to transport and deliver to him the goods in question, either in Chicago or in Albany. In ascertaining the ground of liability, then, we must regard the suit as one by Edgerton, as owner, having either a general or a special title in the goods lost. "Whether he be a general or a special owner, the substantive law permits recovery, upon the theory that in an action on the case there is a public duty on the part of a common carrier or warehouseman for the benefit of the general or special owner. That theory is the most ancient doctrine for recovery against a carrier or warehouseman for lost or injured goods. Such action, however, is one sounding in damages not in contract. Breach of contract being eliminated as the basis of the action only the owner, general or special, who has suffered injury, is entitled to recover damages. I know of no other ground in the law, for recovery against a common carrier or warehouseman where goods have been lost or injured, than either breach of contract or breach of the public duty—action for the latter lies in case, by the owner. It seems to me subversive of the administration of justice according to fixed principles of substantive law if recovery be permitted without reference to either of these recognized grounds of recovery. As stated, we all concur in that the judgment of the learned trial judge cannot be affirmed as based in assumpsit. I believe, on the evidence I shall point out, that it is equally clear the judgment cannot be sustained as being rendered in an action on the case. It may be that before the action was instituted the evidence was not carefully considered, but I cannot therefore accede to the rendition of a judgment founded in no theory in the substantive law. This is not merely a question of form of procedure.' The tendency of modern judicial procedure is no longer to apply the technical and artificial rules formerly prevailing as to the mere form in which rights may be asserted. But the Municipal Court Act which provides that the reviewing court shall “decide the case upon its merits as they may appear” was not, I take it, designed, to make it the law in this state that in an action on the case one being neither the owner nor one having any interest therein might recover for the loss of or injury to personal property. The Act is not intended to disturb or change the grounds upon which recovery has heretofore been had in actions at law. This brings us to the question: Does the evidence in this record establish, or even tend to show, either a general or -special ownership in Edgerton, of the eggs in question, at the time of the loss? Mr. Edgerton testified that according to his books the car of eggs came to Chicago on the 25th of April. He must have been informed of that fact by the company. The car appears to have been taken to a teaming track of the railway company, where it was accessible by teams of parties who were receiving transported goods from the railway. He also says: “I handled the car-on commission,” which means, as I understand it, that he certainly had not the general ownership in the eggs. About ten o’clock in the morning of the 26th of April Scheele, a salesman for Edgerton, and one Ennis, a buyer of eggs for one Boberts, broke the seals and went into the car of eggs then standing on the teaming track and there inspected them. They had an order of access to the car from Edgerton, which had been “O.K’d.” by the cashier of the company, and this order they had shown to the yardmaster before they were allowed to open the car. Their testimony is to the effect that they candled twenty and one-half cases of eggs but did not count how many cases there were in the car because, as one of them says, it was impossible to count a carload of eggs. To the contrary, on this question of possibility of counting the eggs while in the car, the plaintiff Edgerton’s two witnesses the consignor, H. Eishback, and his assistant Blalceway, the pers' ns who loaded the car, say repeatedly that the egg cases were arranged in tiers and rows in the car and that they did count them after they were placed in the car. After having been in the car for an hour and a half or two hours Scheele and Ennis left the car, presumably unsealed, and told the yard man, who was away from there a distance variously estimated at from a block or two to 250 yards, that they were through. Ennis then, after the inspection but the evidence fails to show when, bought the car of eggs for Roberts. Ennis testified that after he bought the eggs directions were given to the Rock Island Railway Company to deliver the car to the Wabash Railroad. He says: “We simply wrote the order, deliver car No. so-and-so to the Wabash Railroad.” And about one o’clock of the same day they gave the order to John Cummings, a contracting agent for the Hoosac Tunnel Line, who was in nowise connected with the Rock Island Railway. At what time of the day the order from Roberts reached the Rock Island Company is not shown in the evidence. Edgerton tells us that he charged Roberts with the eggs and instructed the Rock Island to deliver the car to Roberts and, further, that after Roberts had bought he (Roberts) gave shipping directions to the Rock Island. It is stipulated between the parties that upon receiving shipping orders from Roberts the Rock Island Company, on April' 26, 1904, sealed the car and delivered it to the Wabash Railroad Company in Chicago, as per shipping orders from Eoberts. It also appears that Eoberts bought these eggs by the car load—“whatever the bill of lading said was in the car.” When Edgerton sold to Eoberts, eo instanti Edgerton’s ownership and interest in the eggs, whatever it was, ceased. Thereafter he could not be damnified by their loss. Does not the evidence introduced as fairly tend to show ownership in Eoberts as in Edgerton at the time of loss? May a party introduce evidence which tends equally to show that he or someone else has sustained a loss or injury and then stop and yet, in tort, recover judgment. If so, then a judgment by a court of justice is but a speculation. We constantly instruct jurors that they may not speculate in arriving at a verdict; but, under the doctrine of this case, in this trial by the court without a jury, it seems to me to be held that it was permissible for the trial judge to speculate as to the ownership of the eggs. According to my views we may never, as a matter of substantive law, speculate upon a proposition as to which one of two defendants is liable, neither may we ever speculate whether negligence on the part of a defendant is existent or non-existent. No longer since than in the ease of Tuthill v. Belt Railway Company, in 145 Ill. App. 50, we unanimously approved of the following quotation as the law, viz.: “There is another rule of the law of evidence which is of the first importance, and is fully established in all of the courts, viz.: that where the evidence is equally consistent with either view—with the existence or non-existence of negligence—it is not competent for the judge to leave the matter to the jury. The party who affirms negligence has altogether failed to establish it. That is a rule which ought never to be lost sight of.” Is there, then, any less reason why, in this case, we are prohibited from speculating upon the proposition in which one of the two given persons a cause of action exists? As far as the evidence is concerned in this case it will not be disputed but what it is equally certain that Roberts owned the eggs when they were lost as that Edgerton owned them. This case is not far different from one where a bailee defendant has introduced evidence sufficient under a plea of jus tertii. Such showing by a plaintiff as defeats Ms own cause of action is, in my opinion, as effective as a plea of jus tertii by a defendant, fully sustained by evidence. It appears very clear that the evidence in this case leaves the situation of the Rock Island Railway Company such that under the law it may be made responsible to Roberts, after a recovery by Edgerton. The plamtiff below left the record in that condition when he closed his evidence. He, therefore, failed to show liability on the theory of an action on the case. In assumpsit the action lies by virtue of the privity of contract between the parties. In that action recovery may be had against a common carrier for breach of the contract even after the ownership of the lost property has been parted with. In such case the recovery is for the benefit of the transferee of the title. But here, unfortunately, the plaintiff plainly indicated that he did not bring his suit in assumpsit. His statement of his claim in its form, in the statement of the nature of the claim and in the joining of persons sued, indicates that his ground of recovery was not based in assumpsit. The trial judge, in the same breath, dismissed as to two defendants and rendered judgment against one. Such summary action, had the action been assumpsit, would have deprived the retained defendant of all opportunity of being heard upon the new cause of action in assumpsit that arose upon the elimination of two of the defendants. Furthermore, from ten o’clock in the forenoon of the 26th of April for a period of an hour and a half or two hours Edgerton, by Ms salesman, had full and complete access to the eggs in question, if he did not, as a matter of law, have full and complete possession thereof. The Bock Island Bailway Company’s possession was but a bailment. Edgerton, who was in the position of the bailor, broke bulk of the goods in bailment when his agent took the seals off the car in question. Thereby the loss was made more possible, at least, if it was not solely thereby made possible. A serious and important question exists in this case whether when Edgerton broke the seals of the car he did not relieve the bailee of liability or at least, to some extent, relax the strict rules of liability resting upon a common carrier or warehouseman. It devolves no hardship upon parties or their counsel, in a suit against a common carrier for loss of or injury to goods, if it be required that when an action on the case be brought, the owner, having either a general or special ownership, bring the action. If the eggs were taken after the sale to Boberts I fail to see how, in contemplation of the law, Edger-ton was so damnified that he can recover from the defendant. It appears to me that this judgment should be reversed and the cause remanded.